DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections

Claim 9 is objected to because of the following informalities:  the word “a” has been omitted following the word “includes” and prior to the word “sixth” in Line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the Power Role of the own device" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation “the controller is configured to be capable of…” in Lines 7-8.  The use of the language “configured to be capable of” renders the intended metes and bounds of the claim unclear, as it is unclear as to whether the processes are actually executed.

Claim 1 recites the limitation "the Port Power Role of the opposing device" in Lines 9-10, 12-13, and 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the Port Power Role of…the own device" in Lines 9-10 and 15-16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the Port Power Role which is more strongly oriented toward SRC or SNK" in Lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation “Sink” in Line 3.  It is unclear as to whether this refers to the same thing as the previously claimed “SNK”.

Claim 2 recites the limitation “the controller is configured to be capable of…” in Lines 5-6.  The use of the language “configured to be capable of” renders the intended metes and bounds of the claim unclear, as it is unclear as to whether the processes are actually executed.

Claim 2 recites the limitation "the first process of determining whether or not the Port Power Role of the opposing device is Try.SRC" in Lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the Port Power Role of the opposing device" in Lines 7-8, 9-10, and 11-12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the second process of switching the Port Power Role of the opposing device to SRC only…" in Lines 9-12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the Port Power Role of the opposing device" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the Power Role of the device" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation “Sink” in Line 5.  It is unclear as to whether this refers to the same thing as the previously claimed “SNK”.

Claim 5 recites the limitation “Sink” in Line 5.  It is unclear as to whether this refers to the same thing as the previously claimed “SNK”.

Claim 5 recites the limitation "the Power Role of the controller device" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the controller device" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the Port Power Role of the opposing devices" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation “the opposing devices" [plural] in Line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the Port Power Role of the opposing device" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the Port Power Role of the own device" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the Port Power Role of the opposing device" in Lines 9-10, 11-12, and 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the Port Power Role of…the own device" in Lines 9-10 and 11-12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the Port Power Role which is more strongly oriented toward SRC or SNK" in Lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the Power Role of the own device" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation “Sink” in Line 4.  It is unclear as to whether this refers to the same thing as the previously claimed “SNK”.

Claim 11 recites the limitation "the Port Power Role of the opposing device" in Lines 7-8, 9, and 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the Port Power Role of the own device" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the Port Power Role of the opposing device" in Lines 10-11, 13, and 14-15.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the Port Power Role of…the own device" in Lines 10-11 and 13-14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the Port Power Role which is more strongly oriented toward SRC or SNK" in Lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation “the control” in Line 2.  It is unclear as to whether this refers to the same thing as the previously claimed “SNK”.

Claim 13 recites the limitation “Sink” in Line 4.  It is unclear as to whether this refers to the same thing as the previously claimed “SNK”.

Claim 13 recites the limitation "the Power Role of the own device" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the Port Power Role of the opposing device" in Lines 7-8, 9, and 10.  There is insufficient antecedent basis for this limitation in the claim.

Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 12-13 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a control program, and thus are software per se.  See MPEP 2106.03(I).  A product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech Image Techs. v. Electronics for Imaging, 758 F.3d at 1348, 111 USPQ2d at 1719.  Products that do not have a physical or tangible form, such as software per se, when claimed as a product without any structural recitations do not fall within any of the statutory categories of invention.  The Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720. Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007). Thus, a product claim to a software program that does not also contain at least one structural limitation has no physical or tangible form, and thus does not fall within any statutory category.  Although the claims recite “a processor of a controller”, such limitations are merely what executes the software of the claim, and do not provide any structural limitations to the software itself.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 8-9, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO International Publication Number WO 2017/152424 A1 to Huawei Technologies Co. Ltd. (“Huawei”), with evidence of inherency provided by Universal Serial Bus Type-C Cable and Connector Specification, Release 1.3 (“USB-C 1.3”).  For the sole purpose of English language translation of Huawei, reference and citation is made to US Patent Application Publication Number 2019/0129872 to Xu (“Xu”).  It is noted Xu is a US National Stage application of Huawei, and is thus an accurate translation thereof.

In reference to Claim 1, Huawei discloses a controller for realizing an own device corresponding to DRP (Dual Role Power) that can be both power supply side and power reception side according to USB (Universal Serial Bus) Type-C standard (See Paragraphs 2-3, 5, and 58-59), wherein when the Power Role of the own device is determined in accordance with a sequence with an opposing device that is a device to be a connection destination (See Paragraphs 2-3, 5, 52, and 58-59), the controller is configured to be capable of executing a first process of determining whether or not the 

In reference to Claim 2, Huawei discloses the limitations as applied to Claim 1 above.  Huawei further discloses that when the Power Role of the own device is determined to be Sink indicating power reception side in accordance with the sequence with the opposing device that is the device to be the connection destination, the controller is configured to be capable of executing the first process of determining whether or not the Port Power Role of the opposing device is Try.SRC (See Paragraphs 2-3, 5, 52, and 58-59), and the second process of switching the Port Power Role of the opposing device to SRC only and continuing the sequence with the opposing device if the Port Power Role of the opposing device is Try.SRC (See Paragraphs 2-3, 5, and 56-59).

In reference to Claim 3, Huawei discloses the limitations as applied to Claim 2 above.  Huawei further discloses that the second process includes a third process of opening a communication line electrically connected to the opposing device (See Paragraphs 56 and 58).

In reference to Claim 4, Huawei discloses the limitations as applied to Claim 2 above.  Huawei further discloses that the first process includes a fourth process of determining whether or not the Port Power Role of the opposing device is Try.SRC until the Power Role of the device is determined to be Sink (See Paragraphs 2-3 and 58-59).  Huawei further discloses that the system complies with the USB Type-C Specification (See Paragraphs 2-5).  USB-C 1.3 discloses that determining the Power Port Role of an opposing device is based on the use of state transition paths until the Power Role of the device is determined to be Sink (See Page 149 Figure 4-16), and thus such usage is inherently present in Huawei.

In reference to Claim 5, Huawei discloses the limitations as applied to Claim 4 above.  Huawei further discloses that the fourth process of determining based on the state transition path includes a process of determining whether or not the state transition path until the Power Role of the controller device is determined to be Sink (See Paragraphs 2-3 and 58-59).  Huawei further discloses that the system complies with the USB Type-C Specification (See Paragraphs 2-5).  USB-C 1.3 discloses that the determining whether or not the state transition path until the Power Role of a controller device is determined to be Sink is the order of Attached.SRC, TryWait.SNK, and Attached.SNK. (See Page 149 Figure 4-16), and thus such usage is inherently present in Huawei.

In reference to Claim 6, Huawei discloses the limitations as applied to Claim 2 above.  Huawei further discloses that the controller performs the second process when 

In reference to Claim 7, Huawei discloses the limitations as applied to Claim 2 above.  Huawei further discloses that the first process includes waiting for a predetermined period of time after the Port Power Role of the opposing device is determined to be Try.SRC (See Paragraphs 2-3, 75, and 79).

Claims 8 and 12 recite limitations which are substantially equivalent to those of Claim 1 and are rejected under similar reasoning.

Claims 9 and 13 recite limitations which are substantially equivalent to those of Claim 2 and are rejected under similar reasoning.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “TUSB322I USB Type-C™ Configuration Channel Logic and Port Control with VCONN” (“TUSB322I”).

Claims 10 and 11 recites steps which are performed responsive to various determinations (“when the Power Role of the own device is determined…” and “if the Port Power Role of the opposing device and the own device are similarly oriented…” in Claim 10 and “when the Power Role of the own device is determined to be Sink…” and “if the Port Power Role of the opposing device is Try.SRC…”.  The broadest reasonable Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

In reference to Claims 10 and 11, TUSB322I discloses a control method executed by an own device corresponding to DRP (Dual Role Power) that can be both power supply side and power reception side according to USB (Universal Serial Bus) Type-C standard (See Page 11 Section 7.3.2.3 Paragraphs 4-5).

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USB 1.3.

Claims 10 and 11 recites steps which are performed responsive to various determinations (“when the Power Role of the own device is determined…” and “if the Port Power Role of the opposing device and the own device are similarly oriented…” in Claim 10 and “when the Power Role of the own device is determined to be Sink…” and “if the Port Power Role of the opposing device is Try.SRC…”.  The broadest reasonable Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

In reference to Claims 10 and 11, USB 1.3 discloses a control method executed by an own device corresponding to DRP (Dual Role Power) that can be both power supply side and power reception side according to USB (Universal Serial Bus) Type-C standard (See Page 24 Section 2.3.3).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei as applied to Claim 2 above, and further in view of USB Power Delivery Specification, Revision 3.0, Version 1.2 (“USB-PD 3.0”).

In reference to Claim 8, Huawei discloses the limitations as applied to Claim 2 above.  Huawei further discloses that the system complies with the USB Type-C Specification (See Paragraphs 2-5).  However, Huawei does not explicitly disclose that the first process comprises a fifth process of determining whether the opposing device supports USB Power Delivery, and the controller performs the second process when the opposing device does not support USB Power Delivery.  USB-PD 2.0 discloses determining whether an opposing device supports USB Power Delivery, and using standard USB power port role determination and assignment when the opposing device does not support USB Power Delivery (See Page 7 Section 2.1 Paragraphs 1 and 7 and Page 65 Section 2.7.7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Huawei using the support for USB-PD devices and detection of whether the opposing device supports USB-PD of USB-PD 2.0, resulting in the invention of Claim 8, in order to yield the predictable result of allowing support for USB-PD devices, thus allowing flexibility in power supply, greater power to be transferred, and optimization of power usage (See Page 34 Section 1 of USB-PD 2.0)

In reference to Claim 9, Huawei discloses the limitations as applied to Claim 8 above.  USB-PD 2.0 further discloses transmitting a Power Role Swap Request to the opposing device and a seventh process of determining whether to receive a Reject from the opposing device (See Page 111 Section 6.3.4 and Pages 112-113 Section 6.3.10).  There are a finite number of options that the controller of Huawei and USB-PD 2.0 can take upon receiving a Reject: it can execute the second process upon receiving a Reject or it can not execute the second process upon receiving a Reject.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Huawei and USB-PD 2.0 by trying executing the second process upon receiving a Reject, resulting in the invention of Claim 9, because there are a finite number of options that the controller of Huawei and USB-PD 2.0 can take upon receiving a Reject in an effort to provide an improved construction of the device of Huawei and USB-PD 2.0 because one of ordinary skill in the art has good reason to pursue the known options within their technical grasp.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8 October 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

The art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THOMAS J. CLEARY/Primary Examiner, Art Unit 2185